        Case: 1:18-cr-00701-CAB Doc #: 2 Filed: 11/20/18 1 of 3. PageID #: 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )   CASE NO.: 1:18CR701
                                                      )
                 Plaintiff,                           )   JUDGE SARA LIOI
                                                      )
         v.                                           )
                                                      )
 ERIC WITHERSPOON,                                    )   NOTICE OF RELATED CASE
                                                      )
                 Defendant.                           )


        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Chelsea S. Rice, Assistant United States Attorney, and hereby gives

notice, pursuant to Local Criminal Rule 57.9(b)(3), that the recently filed Indictment in the above

captioned case, assigned to the Honorable Judge Sara Lioi, is related to United States vs. Rufus

Taylor, Case No. 1:18CR484, which is assigned to the Honorable Judge Christopher A. Boyko.

The above captioned case arises out of the same investigation and underlying facts and is directly

related to the earlier-filed Information that resulted in the filing of the charges in that case.

        A copy of this notice will be forwarded to the Honorable Judge Christopher A. Boyko
Case: 1:18-cr-00701-CAB Doc #: 2 Filed: 11/20/18 2 of 3. PageID #: 15



                                      Respectfully submitted,

                                      JUSTIN E. HERDMAN
                                      United States Attorney

                                By:   /s/ Chelsea S. Rice
                                       Chelsea S. Rice (OH: 0076905)
                                       Assistant United States Attorney
                                       United States Court House
                                       801 West Superior Avenue, Suite 400
                                       Cleveland, OH 44113
                                       (216) 622-3752
                                       (216) 522-2403 (facsimile)
                                       Chelsea.Rice@usdoj.gov




                                 2
       Case: 1:18-cr-00701-CAB Doc #: 2 Filed: 11/20/18 3 of 3. PageID #: 16



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November 2018 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Chelsea S. Rice
                                                      Chelsea S. Rice
                                                      Assistant U.S. Attorney




                                                 3
